DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Pages 7-8 regarding the rejection of Claims 1-3, 9, and 14-15 under 35 U.S.C. 103 over Rothberg in view of Rajan has been fully considered but is not persuasive and/or moot under new grounds of rejection as below. Applicant argues on Pages 7-8 Paragraph 4 (Page 7) that the claimed invention is directed to displaying commands for manually adjusting/controlling a control component to adjust a probe in order to obtain a desired image. However, the current way the claim limitations read, is it interpreted that the imaging device uses a control component that utilizes the motion control configuration to operate and/or reposition the imaging device. There is no mention of manual movement. Therefore, Rajan remains applicable to the invention as claimed.
	Applicant’s argument on Pages 7-8 regarding the rejection of Claims 4, 5, 16, and 17 under 35 U.S.C. 103 over Rothberg and Rajan in view of Mine, Claims 6-8, 12, 13, and 18-20 under 35 U.S.C. over Rothberg and Rajan in view of Salcudean, Claim 10 under 35 U.S.C. over Rothberg and Rajan in view of Leven, and Claim 11 under 35 U.S.C. over Rothberg and Rajan in view of Bates has been fully considered but is not persuasive and/or moot under new grounds of rejection as below. Mine, Salcudean, Leven, and Bates remain applicable to the invention as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US 20180065248) in view of Rajan (US 5906578).
	Regarding Claim 1, Barral teaches a guidance system, (Abstract “An apparatus, system and process for guiding a surgeon during a medical procedure”), comprising: 
	a) a processor configured to obtain a motion control configuration for repositioning an imaging device, ([0019] “The medical procedure systems 140 through 140-N are responsible for providing guidance and support to medical professionals during surgical procedures.”), configured to be inserted inside a subject’s body, ([0019] “each medical procedure system can be coupled with one or medical tools, such as stereoscopic endoscopes”), wherein the motion control configuration is obtained based on: 
(i) a predictive network trained using one or more reference images ([0023] “The training can include performing a machine learning model based analysis on a plurality of sets of training data of prior medical procedures, where the training data can include visual information (e.g., digital images […])”), 
(ii) an image of the subject's body captured while the imaging device is positioned at the first imaging position, ([0042] “processing logic then provides the tracked operations from the medical procedure to an ML medical server (processing block 314). As discussed herein, the tracked operations provide the ML medical server with training data sets of real medical procedure data”), and 
(iii) a target image view including a clinical property, ([0034] “MLM based procedure engine 250 can display one or more user interface elements that indicate to a medical professional a next step in a procedure, a visual of an expected view of anatomical structure, or other guidance,” where the clinical property is understood by one of ordinary skill in the art to include the anatomical structure), wherein the motion control configuration is obtained based on the trained predictive network without comparison to a reference image ([0040] “During the medical procedure, processing logic tracks an operation in the medical procedure using one or more sensors of a medical tool being used to perform the operation (processing block 308). […] processing logic can analyze the tracked operation using one or more classifiers of the ML medical procedure model to identify the step, anatomical structure, tool characteristics at the current operation (processing block 310). […] the classifiers analyze visual sensor data, such as endoscope data, to recognize anatomical structures in a field of view to determine if the expected anatomical structures are in view, recognize which medical tools are currently being used, whether a deviation in the medical procedure has occurred due to the view of unexpected anatomical structures, etc. Then, based on the results of the analysis, processing logic controls one or more processes of the medical procedure system during the medical procedure (processing block 312).”); and 
b) a display in communication with the processor and configured to display an instruction, based on the motion control configuration, for operating the control component such that the imaging device is repositioned to the second imaging position ([0019] “Each medical procedure system may also be coupled with one or more user interfaces, such as graphical user interfaces that display data gathered by the medical tools (e.g., a field of view of a patient's anatomical structure captured by an endoscope), provide haptic feedback (e.g., activate a visual, auditory, or sensory alarm),” [0022] “identification and tracking of steps of a medical procedure enable medical procedure system 140 to provide guidance and decision support to one or more medical professionals performing a medical procedure. This can include, for example, one or more of suggested next step(s) of a medical procedure, a graphical display of a next step,” and [0034] “MLM based procedure engine 250 can display one or more user interface elements that indicate to a medical professional a next step in a procedure, a visual of an expected view of anatomical structure, or other guidance.”).
	However, Barral does not explicitly teach a motion control configuration for repositioning an imaging device from a first imaging position to a second imaging position with respect to the subject’s body using a control component in communication with the imaging device, wherein the motion control configuration is obtained based on a predictive network.
In an analogous medical imaging field of endeavor, Rajan teaches a guidance system for obtaining a medical image, (Abstract “optically positioning an imaging device”), comprising:
	a) an imaging device configured to be inserted inside a subject's body, (Column 1 Lines 7-10 “This invention relates to a system and method of continuous monitoring of the position of a probe or sensor during medical procedures such as transesophageal echocardiography.”), from a first imaging position to a second imaging position with respect to the subject's body using a control component in communication with the imaging device, (Column 3 Lines 66-67 and Column 4 Lines 1-2 “the computer system 30 controls probe movement mechanism 40 which automatically adjusts probe 10 in order to obtain a desired image,” where adjustment is understood by one of ordinary skill in the art to have a starting position, a first imaging position, and an ending position, a second imaging position),  
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Barral and Rajan because the combination permits the automation and/or simplification of the task of inserting an imaging device and obtaining a desired internal view of the patient and maintaining the desired view during positional changes of the patient, as taught by Rajan in Column 1 Lines 60-63, which provides an advantage in the internal imaging field. Furthermore, the automated control, positioning, and configuration of the imaging device leaves little room for human error in obtaining desired images.
Regarding Claim 2, the modified system of Barral teaches all limitations of Claim 1, as discussed above. Furthermore, Barral teaches wherein the display is further configured to display the instruction by displaying a graphical view, ([0019] “each medical procedure system may also be coupled with one or more user interfaces, such as graphical user interfaces” and [0022] “a graphical display of a next step”), and a visual indicator indicating at least one of a direction of a movement or an amount of the movement ([0019] “Each medical procedure system may also be coupled with one or more user interfaces, such as graphical user interfaces that […] provide haptic feedback (e.g., activate a visual […] alarm)”).
However, Barral does not explicitly teach a control component.
In an analogous medical imaging field of endeavor, Rajan teaches a control component (Column 3 Lines 66-67 and Column 4 Lines 1-2 “the computer system 30 controls probe movement mechanism 40).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Barral and Rajan because the combination permits the automation and/or simplification of the task of obtaining a desired internal view of the patient and maintaining the desired view during positional changes of the patient, as taught by Rajan in Column 1 Lines 60-63, which provides an advantage in the internal imaging field. Furthermore, the automated control, positioning, and configuration or the imaging device leaves little room for human error in obtaining desired images. Additionally, displaying a view of the control component, or probe movement mechanism, provides a way in which an operator may visually confirm the movement, placement, orientation, or any other desired characteristics of the probe. 
Regarding Claim 3, the modified system of Barral teaches all limitations of Claim 2, as discussed above. Furthermore, Barral teaches wherein the graphical view includes a perspective view ([0019] “Each medical procedure system may also be coupled with one or more user interfaces, such as graphical user interfaces that […] provide additional visualizations (e.g., such as a table the patient is on, arms of robotic surgical equipment, etc.)”).
However, Barral does not explicitly teach the control component.
In an analogous medical imaging field of endeavor, Rajan teaches a control component (Column 3 Lines 66-67 and Column 4 Lines 1-2 “the computer system 30 controls probe movement mechanism 40).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Barral and Rajan because the combination permits the automation and/or simplification of the task of obtaining a desired internal view of the patient and maintaining the desired view during positional changes of the patient, as taught by Rajan in Column 1 Lines 60-63, which provides an advantage in the internal imaging field. Furthermore, the automated control, positioning, and configuration or the imaging device leaves little room for human error in obtaining desired images. Additionally, displaying a view of the control component, or probe movement mechanism, provides a way in which an operator may visually confirm the movement, placement, orientation, or any other desired characteristics of the probe. 
Regarding Claim 9, the modified system of Barral teaches all limitations of Claim 1, as discussed above. Furthermore, Rajan teaches wherein the imaging device is a transesophageal echocardiography (TEE), (Column 1 Lines 6-8 “This invention relates to a system and method of continuous monitoring of the position of a probe or sensor during medical procedures such as transesophaegeal echocardiography.”), probe (Column 2 Line 66 and Column 3 Line 1 “Probe 10 acquires image data”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Rajan because this allows an operator to obtain an ultrasonic record of a patient’s esophagus and stomach, as taught by Rajan in Column 1 Lines 13-18, which may be beneficial in diagnosis and examination.
Regarding Claim 14, Barral teaches a method of providing imaging guidance, ([0002] “methods for guiding a surgeon during a medical procedure”), comprising: 
	a) obtaining a motion control configuration for repositioning an imaging device, ([0019] “The medical procedure systems 140 through 140-N are responsible for providing guidance and support to medical professionals during surgical procedures.”), configured to be inserted inside a subject’s body, ([0019] “each medical procedure system can be coupled with one or medical tools, such as stereoscopic endoscopes”), wherein the motion control configuration is obtained based on: a predictive network trained using one or more reference images ([0023] “The training can include performing a machine learning model based analysis on a plurality of sets of training data of prior medical procedures, where the training data can include visual information (e.g., digital images […])”), an image of the subject's body captured while the imaging device is positioned at the first imaging position, ([0042] “processing logic then provides the tracked operations from the medical procedure to an ML medical server (processing block 314). As discussed herein, the tracked operations provide the ML medical server with training data sets of real medical procedure data”), and a target image view including a clinical property, ([0034] “MLM based procedure engine 250 can display one or more user interface elements that indicate to a medical professional a next step in a procedure, a visual of an expected view of anatomical structure, or other guidance,” where the clinical property is understood by one of ordinary skill in the art to include the anatomical structure), wherein the motion control configuration is obtained based on the trained predictive network without comparison to a reference image ([0040] “During the medical procedure, processing logic tracks an operation in the medical procedure using one or more sensors of a medical tool being used to perform the operation (processing block 308). […] processing logic can analyze the tracked operation using one or more classifiers of the ML medical procedure model to identify the step, anatomical structure, tool characteristics at the current operation (processing block 310). […] the classifiers analyze visual sensor data, such as endoscope data, to recognize anatomical structures in a field of view to determine if the expected anatomical structures are in view, recognize which medical tools are currently being used, whether a deviation in the medical procedure has occurred due to the view of unexpected anatomical structures, etc. Then, based on the results of the analysis, processing logic controls one or more processes of the medical procedure system during the medical procedure (processing block 312).”); and 
b) displaying an instruction, based on the motion control configuration, on a display for operating the control component such that the imaging device is repositioned to the second imaging position ([0019] “Each medical procedure system may also be coupled with one or more user interfaces, such as graphical user interfaces that display data gathered by the medical tools (e.g., a field of view of a patient's anatomical structure captured by an endoscope), provide haptic feedback (e.g., activate a visual, auditory, or sensory alarm),” [0022] “identification and tracking of steps of a medical procedure enable medical procedure system 140 to provide guidance and decision support to one or more medical professionals performing a medical procedure. This can include, for example, one or more of suggested next step(s) of a medical procedure, a graphical display of a next step,” and [0034] “MLM based procedure engine 250 can display one or more user interface elements that indicate to a medical professional a next step in a procedure, a visual of an expected view of anatomical structure, or other guidance.”).
	However, Barral does not explicitly teach a motion control configuration for repositioning an imaging device from a first imaging position to a second imaging position with respect to the subject’s body using a control component in communication with the imaging device, wherein the motion control configuration is obtained based on a predictive network.
In an analogous medical imaging field of endeavor, Rajan teaches a method of providing medical ultrasound imaging guidance, (Abstract “Abstract “A method of optimally positioning an imaging device comprising the steps of storing a reference image; continuously obtaining an acquired view with the imaging device” and Column 1 Lines 13-18 “Echocardiography is the use of ultrasound in the investigation of the heart and great vessels and diagnosis of cardiovascular lesions, and in transesophageal echocardiography (TEE), the ultrasonic record is obtained from a miniaturized transducer swallowed by a patient to predetermined distances in the esophagus and stomach.”), comprising: an imaging device configured to be inserted inside a subject's body, (Column 1 Lines 7-10 “This invention relates to a system and method of continuous monitoring of the position of a probe or sensor during medical procedures such as transesophageal echocardiography.”), from a first imaging position to a second imaging position with respect to the subject's body using a control component in communication with the imaging device, (Column 3 Lines 66-67 and Column 4 Lines 1-2 “the computer system 30 controls probe movement mechanism 40 which automatically adjusts probe 10 in order to obtain a desired image,” where adjustment is understood by one of ordinary skill in the art to have a starting position, a first imaging position, and an ending position, a second imaging position),  
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Barral and Rajan because the combination permits the automation and/or simplification of the task of inserting an imaging device and obtaining a desired internal view of the patient and maintaining the desired view during positional changes of the patient, as taught by Rajan in Column 1 Lines 60-63, which provides an advantage in the internal imaging field. Furthermore, the automated control, positioning, and configuration of the imaging device leaves little room for human error in obtaining desired images.
Regarding Claim 15, the modified system of Barral teaches all limitations of Claim 14, as discussed above. Furthermore, Barral teaches wherein the displaying includes displaying a graphical view, ([0019] “each medical procedure system may also be coupled with one or more user interfaces, such as graphical user interfaces” and [0022] “a graphical display of a next step”), and a visual indicator indicating at least one of a direction of a movement or an amount of the movement ([0019] “Each medical procedure system may also be coupled with one or more user interfaces, such as graphical user interfaces that […] provide haptic feedback (e.g., activate a visual […] alarm)”).
However, Barral does not explicitly teach a control component.
In an analogous medical imaging field of endeavor, Rajan teaches a control component (Column 3 Lines 66-67 and Column 4 Lines 1-2 “the computer system 30 controls probe movement mechanism 40).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Barral and Rajan because the combination permits the automation and/or simplification of the task of obtaining a desired internal view of the patient and maintaining the desired view during positional changes of the patient, as taught by Rajan in Column 1 Lines 60-63, which provides an advantage in the internal imaging field. Furthermore, the automated control, positioning, and configuration or the imaging device leaves little room for human error in obtaining desired images. Additionally, displaying a view of the control component, or probe movement mechanism, provides a way in which an operator may visually confirm the movement, placement, orientation, or any other desired characteristics of the probe. 


Claims 4, 5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US 20180065248) and Rajan (US 5906578), as applied to Claims 2 and 15 above, further in view of Mine et al. (US 20170252002).
Regarding Claim 4, the modified system of Barral teaches all limitations of Claim 2, as discussed above. However, the modified system of Barral does not explicitly teach a communication device in communication with the processor and configured to receive a request for a first view of a plurality of views of the control component, wherein the processor is further configured to switch the graphical view from a current view of the plurality of views to the first view based on the request.
In an analogous medical imaging field of endeavor, Mine teaches a guidance system for obtaining a medical image, (Abstract “an ultrasonic diagnostic apparatus includes an ultrasonic probe; a robot arm configured to support the ultrasonic probe and move the ultrasonic probe along a body surface of an object”), further comprising a communication device, ([0044] “a monitor 132”), in communication with the processor, ([0044] “a camera 130”), and configured to receive a request for a first view of a plurality of views of the control component, ([0045] “A position and a motion of the ultrasonic probe 120 and/or the robot arm 110 can be detected by analyzing images imaged by the camera 130.” and [0077] “The camera image analysis function 224 is a function of analyzing images obtained by imaging respective motions of the robot arm 110 and the ultrasonic probe 120 with the use of the camera 130”), wherein the processor is further configured to switch the graphical view from a current view of the plurality of views to the first view based on the request ([0046] “The monitor 132 can display […] in switching display, in addition to images imaged by the camera 130,” where the monitor 132 and camera 120, interpreted as the processor, are connected, as shown in Fig. 3, re-produced below).

    PNG
    media_image1.png
    467
    635
    media_image1.png
    Greyscale

Fig. 3 of Mine
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mine in order to ensure quality ultrasound images by the control component, as taught by Mine in [0007].
Regarding Claim 5, the modified system of Barral teaches all limitations of Claim 4, as discussed above. Furthermore, Mine teaches wherein the plurality of views include at least one of an anterior view of the control component, a sideview of the control component, or a posterior view of the control component (“Monitoring Range” in Fig. 3, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mine in order to ensure quality ultrasound images by the control component, as taught by Mine in [0007].
Regarding Claim 16, the modified method of Barral teaches all limitations of Claim 15, as discussed above. However, the modified method of Barral does not explicitly teach a communication device in communication with the processor and configured to receive a request for a first view of a plurality of views of the control component, wherein the processor is further configured to switch the graphical view from a current view of the plurality of views to the first view based on the request.
In an analogous medical imaging field of endeavor, Mine teaches a method of providing medical ultrasound imaging guidance, ([0003] “An ultrasonic diagnostic apparatus is configured to non-invasively acquire information inside an object”), further comprising receiving a request for a first view of a plurality of views of the control component, ([0045] “A position and a motion of the ultrasonic probe 120 and/or the robot arm 110 can be detected by analyzing images imaged by the camera 130.” and [0077] “The camera image analysis function 224 is a function of analyzing images obtained by imaging respective motions of the robot arm 110 and the ultrasonic probe 120 with the use of the camera 130”), switching the graphical view from a current view of the plurality of views to the first view based on the request ([0046] “The monitor 132 can display […] in switching display, in addition to images imaged by the camera 130,” where the monitor 132 and camera 120, interpreted as the processor, are connected, as shown in Fig. 3, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mine in order to ensure quality ultrasound images by the control component, as taught by Mine in [0007].
Regarding Claim 17, the modified method of Barral teaches all limitations of Claim 16, as discussed above. Furthermore, Mine teaches wherein the plurality of views include at least one of an anterior view of the control component, a sideview of the control component, or a posterior view of the control component (“Monitoring Range” in Fig. 3, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mine in order to ensure quality ultrasound images by the control component, as taught by Mine in [0007].

Claims 6, 7, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US 20180065248) and Rajan (US 5906578), as applied to Claims 1 and 14 above, further in view Salcudean (US 6425865).
Regarding Claim 6, the modified system of Barral teaches all limitations of Claim 1, as discussed above. However, the modified system of Barral does not explicitly teach wherein the control component includes at least one of a first sub-component that controls a movement of the imaging device along a left-right plane of the subject's body, a second sub-component that controls a movement of the imaging device along anterior-posterior plane of the subject's body, or a third sub-component that controls an orientation of an imaging plane of the imaging device.
In an analogous medical imaging field of endeavor, Salcudean teaches a guidance system for obtaining a medical image, (Column 1 Lines 9-11 “The present invention relates to a method and apparatus to perform ultrasound image acquisition for diagnostic or intervention using a robot to position the ultrasound transducer.”), wherein the control component includes at least one of a first sub-component that controls a movement of the imaging device along a left-right plane of the subject's body, (Column 7 Lines 39-47 “Two rotational links are mounted serially on the translation table 22. […] The second one is attached to the platform 25 and rotates about a vertical axis 26 and causes the ultrasound probe to pan essentially left and right.”), a second sub-component that controls a movement of the imaging device along anterior-posterior plane of the subject's body, (Column 7 Lines 39-46 (“Two rotational links are mounted serially on the translation table 22. The first one is attached to the translation table 22 by a bracket 23, and has a horizontal rotation axis 24 that tilts the platform 25 and causes the ultrasound probe 6 to move essentially up and down.”), or a third sub-component that controls an orientation of an imaging plane of the imaging device, (Column 6 Lines 64-67 and Column 7 Lines 1-17 “The ultrasound probe 6 is mounted on a magnetic holder 11, which is mounted in turn on the shaft of a probe yawing motor and encoder 31 that can change the ultrasound probe SPIN angle. […] Motor and encoder 32 is attached to a transmission 38 mounted on the fork 18 and can change the probe PITCH angle by changing the angle between link 16 (and hence links 14 and 17) and link 57 (and hence links 54 and 56). Motor and encoder with transmission 33 can rotate the entire parallel linkage changing the ultrasound probe ROLL angle,” where all three sub-components are demonstrated in Fig. 2, re-produced below).

    PNG
    media_image2.png
    508
    423
    media_image2.png
    Greyscale

Fig. 2 of Salcudean
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Salcudean because this allows the probe to be held in a position for long periods of time that may otherwise be awkward, uncomfortable, or not ergonomic-friendly for the operator, as taught by Salcudean in Column 1 Lines 39-40.
Regarding Claim 7, the modified system of Barral teaches all limitations of Claim 6, as discussed above. Furthermore, Salcudean teaches wherein the motion control configuration includes at least one of a first parameter for operating the first sub-component, a second parameter for operating the second sub-component, a third parameter for operating the third sub-component, or a fourth parameter for rotating the imaging device with respect to an axis of the imaging device, (Column 8 Lines 58-64 “A programmer can set commanded or desired ultrasound probe 6 position Pr0 (or velocity Vr0) and forces Fr0 exerted by the environment on the ultrasound probe 6 in all six degrees of freedom (a linear combination of positions or velocities with forces is also possible), which are then transformed to motor currents according to known dynamics and control algorithms” and Column 9 Lines 9-10 “It is understood in the above that “positions” means positions and orientations,” where the set desired ultrasound probe 6 position Pr0 in all six degrees of freedom is the first, second, third, and fourth parameters, as it relates to operating the sub-components that move and rotate magnetic holder 11).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Salcudean because this allows the probe to be held in a position for long periods of time that may otherwise be awkward, uncomfortable, or not ergonomic-friendly for the operator, as taught by Salcudean in Column 1 Lines 39-40.
Regarding Claim 12, the modified system of Barral teaches all limitations of Claim 1, as discussed above. Furthermore, Barral teaches a communication device, ([0050] “bus 515 […] bus 565”), in communication with the processor, (Fig. 5, re-produced below), and configured to receive the image, ([0050] “The system may further be coupled to a display device 570, such as a liquid crystal display (LCD), a light emitting diode (LED) display, etc. coupled to bus 515 through bus 565 for displaying information to a computer user.”), wherein the processor is further configured to obtain the motion control configuration by applying the predictive network to the image and a plurality of parameters ([0040] “During the medical procedure, processing logic tracks an operation in the medical procedure using one or more sensors of a medical tool being used to perform the operation (processing block 308). […] processing logic can analyze the tracked operation using one or more classifiers of the ML medical procedure model to identify the step, anatomical structure, tool characteristics at the current operation (processing block 310). […] the classifiers analyze visual sensor data, such as endoscope data, to recognize anatomical structures in a field of view to determine if the expected anatomical structures are in view, recognize which medical tools are currently being used, whether a deviation in the medical procedure has occurred due to the view of unexpected anatomical structures, etc. Then, based on the results of the analysis, processing logic controls one or more processes of the medical procedure system during the medical procedure (processing block 312).”).

    PNG
    media_image3.png
    422
    545
    media_image3.png
    Greyscale

Fig. 5 of Barral
However, the modified system of Barral does not explicitly teach a plurality of parameters for operating the control component.
In an analogous medical imaging field of endeavor, Salcudean teaches a guidance system for obtaining a medical image, (Abstract “A system for medical ultrasound in which the ultrasound probe is positioned by a robot arm under the shared control of the ultrasound operator and the computer”), a plurality of parameters for operating the control component, (Column 8 Lines 58-64 “A programmer can set commanded or desired ultrasound probe 6 position Pr0 (or velocity Vr0) and forces Fr0 exerted by the environment on the ultrasound probe 6 in all six degrees of freedom (a linear combination of positions or velocities with forces is also possible), which are then transformed to motor currents according to known dynamics and control algorithms” and Column 9 Lines 9-10 “It is understood in the above that “positions” means positions and orientations,” where the set desired ultrasound probe 6 position Pr0 in all six degrees of freedom is the first, second, third, and fourth parameters, as it relates to operating the sub-components that move and rotate magnetic holder 11).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Salcudean because this allows the probe to be held in a position for long periods of time that may otherwise be awkward, uncomfortable, or not ergonomic-friendly for the operator, as taught by Salcudean in Column 1 Lines 39-40.
Regarding Claim 13, the modified system of Barral teaches all limitations of Claim 12, as discussed above. Furthermore, Barral teaches wherein the communication device is further configured to receive the plurality of parameters ([0050] “An alphanumeric input device 575, including alphanumeric and other keys, may also be coupled to bus 515 through bus 565 for communicating information and command selections to processor 510.”).
Regarding Claim 18, the modified method of Barral teaches all limitations of Claim 14, as discussed above. However, the modified method of Barral does not explicitly teach wherein the control component includes at least one of a first sub-component that controls a movement of the imaging device along a left-right plane of the subject's body, a second sub-component that controls a movement of the imaging device along anterior-posterior plane of the subject's body, or a third sub-component that controls an orientation of an imaging plane of the imaging device.
In an analogous medical imaging field of endeavor, Salcudean teaches a method of providing medical ultrasound imaging guidance, (Column 1 Lines 9-11 “The present invention relates to a method and apparatus to perform ultrasound image acquisition for diagnostic or intervention using a robot to position the ultrasound transducer.”), wherein the control component includes at least one of a first sub-component that controls a movement of the imaging device along a left-right plane of the subject's body, (Column 7 Lines 39-47 “Two rotational links are mounted serially on the translation table 22. […] The second one is attached to the platform 25 and rotates about a vertical axis 26 and causes the ultrasound probe to pan essentially left and right.”), a second sub-component that controls a movement of the imaging device along anterior-posterior plane of the subject's body, (Column 7 Lines 39-46 (“Two rotational links are mounted serially on the translation table 22. The first one is attached to the translation table 22 by a bracket 23, and has a horizontal rotation axis 24 that tilts the platform 25 and causes the ultrasound probe 6 to move essentially up and down.”), or a third sub-component that controls an orientation of an imaging plane of the imaging device, (Column 6 Lines 64-67 and Column 7 Lines 1-17 “The ultrasound probe 6 is mounted on a magnetic holder 11, which is mounted in turn on the shaft of a probe yawing motor and encoder 31 that can change the ultrasound probe SPIN angle. […] Motor and encoder 32 is attached to a transmission 38 mounted on the fork 18 and can change the probe PITCH angle by changing the angle between link 16 (and hence links 14 and 17) and link 57 (and hence links 54 and 56). Motor and encoder with transmission 33 can rotate the entire parallel linkage changing the ultrasound probe ROLL angle,” where all three sub-components are demonstrated in Fig. 2, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Salcudean because this allows the probe to be held in a position for long periods of time that may otherwise be awkward, uncomfortable, or not ergonomic-friendly for the operator, as taught by Salcudean in Column 1 Lines 39-40.
Regarding Claim 19, the modified method of Barral teaches all limitations of Claim 18, as discussed above. Furthermore, Salcudean teaches wherein the motion control configuration includes at least one of a first parameter for operating the first sub-component, a second parameter for operating the second sub-component, a third parameter for operating the third sub-component, or a fourth parameter for rotating the imaging device with respect to an axis of the imaging device, (Column 8 Lines 58-64 “A programmer can set commanded or desired ultrasound probe 6 position Pr0 (or velocity Vr0) and forces Fr0 exerted by the environment on the ultrasound probe 6 in all six degrees of freedom (a linear combination of positions or velocities with forces is also possible), which are then transformed to motor currents according to known dynamics and control algorithms” and Column 9 Lines 9-10 “It is understood in the above that “positions” means positions and orientations,” where the set desired ultrasound probe 6 position Pr0 in all six degrees of freedom is the first, second, third, and fourth parameters, as it relates to operating the sub-components that move and rotate magnetic holder 11).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Salcudean because this allows the probe to be held in a position for long periods of time that may otherwise be awkward, uncomfortable, or not ergonomic-friendly for the operator, as taught by Salcudean in Column 1 Lines 39-40.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US 20180065248) and Rajan (US 5906578), as applied to Claim 9 above, further in view of Leven et al. (WO 2007030173).
Regarding Claim 10, the modified system of Barral teaches all limitations of Claim 9, as discussed above. Furthermore, Rajan teaches a transesophaegeal echocardiography (TEE), (Column 1 Lines 6-8 “ This invention relates to a system and method of continuous monitoring of the position of a probe or sensor during medical procedures such as transesophaegeal echocardiography.”), probe, Column 2 Line 66 and Column 3 Line 1 (“Probe 10 acquires image data”).
However, the modified system of Barral does not explicitly teach the control component is disposed on a handle of the probe.
In an analogous medical imaging field of endeavor, Leven teaches wherein the control component is disposed on a handle of the probe, (Fig. 1, re-produced and annotated by the examiner below, where it is interpreted that the sides of LUS Probe 150 is the handle).

    PNG
    media_image4.png
    539
    513
    media_image4.png
    Greyscale

Fig. 1 of Leven

It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Leven because the combination ensures direct connection between the probe and the control component, thus allowing little room for mechanical error or malfunction.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US 20180065248) and Rajan (US 5906578), as applied to Claim 1 above, further in view of Bates (US 20170323069).
Regarding Claim 11, the modified system of Barral teaches all limitations of Claim 1, as discussed above. Furthermore, Rajan teaches wherein the predictive network is trained by providing a plurality of images obtained by the imaging device, (Column 4 Lines 5-15 “A database of image data can be collected initially and classified by expert technicians. […] Alternatively, a desired image may be scanned into the computer and used as the reference image. This database can be a collection of bitmap images or vectorized images or can be embedded as trained data in a neural network or as a set of rules in a rule based or fuzzy logic expert system.”), from at least two imaging positions to obtain the target image view (Column 4 Lines 25-27 “the computer system 30 may store more than one reference image, and probe 10 may be adjusted to obtain more than one desired or optimal image, each desired image corresponding to a reference image.”).
However, the modified system of Barral does not explicitly teach the predictive network is trained by obtaining a plurality of motion control configurations based an orientation or a movement of the imaging device associated with the at least two imaging positions; and assigning a score to a relationship between the plurality of motion control configurations and the plurality of images with respect to the target image view.
In an analogous medical imaging field of endeavor, Bates teaches a guidance system for obtaining a medical image, ([0020] “Diagnostic system 100”), wherein the predictive network, ([0060] “machine vision software”), is trained by:
a) obtaining a plurality of motion control configurations based an orientation or a movement of the imaging device, ([0068] “one or more sensors associated with the medical instrument equipment monitor orientation and/or movement of the medical instrument equipment relative to the patient to generate sensor data, such as initial sensor data” and [0070] “based on the relative position, one or more instructions are generated to guide the patient in properly placing the medical instrument at the target location.”), associated with the at least two imaging positions (the position the device is initially in and the target location, as in [0055]); and 
b) assigning a score to a relationship between the plurality of motion control configurations and the plurality of images with respect to the target image view, ([0062] “the score may be based on a difference between an actual position of medical instrument 224 and a preferred position. In addition, the score may be based on detecting a motion, e.g., during a measurement.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bates because it allows for an operator who is not clinically trained to reliably and accurately perform clinical grade diagnostic measurements with little or no intervention by a health care professional, as taught by Bates in the Abstract.

Claims 8 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US 20180065248), Rajan (US 5906578), and Mine et al. (US 20170252002), as applied to Claims 7 and 18 above, further in view of Halmann (US 20100010348).
Regarding Claim 8, the modified system of Barral teaches all limitations of Claim 7, as discussed above. Furthermore, Salcudean teaches wherein the display is configured to display the instruction by displaying a visual indicator based on at least one of the first parameter, the second parameter, the third parameter, or the fourth parameter, (Column 3 Lines 62-63 “The ultrasound transducer probe information can be displayed on the monitor,” where it is interpreted by the examiner that the ultrasound transducer probe information includes the current position and current orientation of the probe, as well as includes the target position and target orientation of the probe, which is encompassed by the first, second, third, and fourth parameters set in Salcudean).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Salcudean because this allows the probe to be held in a position for long periods of time that may otherwise be awkward, uncomfortable, or not ergonomic-friendly for the operator, as taught by Salcudean in Column 1 Lines 39-40.
However, the modified system of Barral does not explicitly teach the display is further configured to display the instruction by displaying a visual indicator including at least one of an arrow or an on/off indicator.
In an analogous ultrasound imaging field of endeavor, Halmann teaches wherein the display, ([0051] “screen 160”), is further configured to display the instruction by displaying a visual indicator including at least one of an arrow, ([0051] “Additionally or optionally, one or more indictors 172 may be displayed on the screen 160. The indicators 172 may be, for example, arrows indicating a direction or rotation to move the ultrasound probe such that the ultrasound probe is positioned or oriented differently.”), or an on/off indicator ([0052] “a probe graphics on/off selectable member 171”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Halmann because the combination allows for improved or optimum positioning of the imaging device to better visualize the imaged object, as taught by Halmann in [0051].
Regarding Claim 20, the modified method of Barral teaches all limitations of Claim 7, as discussed above. Furthermore, Salcudean teaches wherein the displaying includes displaying a visual indicator based on at least one of the first parameter, the second parameter, the third parameter, or the fourth parameter, (Column 3 Lines 62-63 “The ultrasound transducer probe information can be displayed on the monitor,” where it is interpreted by the examiner that the ultrasound transducer probe information includes the current position and current orientation of the probe, as well as includes the target position and target orientation of the probe, which is encompassed by the first, second, third, and fourth parameters set in Salcudean).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Salcudean because this allows the probe to be held in a position for long periods of time that may otherwise be awkward, uncomfortable, or not ergonomic-friendly for the operator, as taught by Salcudean in Column 1 Lines 39-40.
However, the modified method of Barral does not explicitly teach the display includes displaying a visual indicator including at least one of an arrow or an on/off indicator.
In an analogous X field of endeavor, X teaches wherein the display, , is further configured to display the instruction by displaying a visual indicator including at least one of an arrow, ([0051] “Additionally or optionally, one or more indictors 172 may be displayed on the screen 160. The indicators 172 may be, for example, arrows indicating a direction or rotation to move the ultrasound probe such that the ultrasound probe is positioned or oriented differently.”), or an on/off indicator ([0052] “a probe graphics on/off selectable member 171”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Halmann because the combination allows for improved or optimum positioning of the imaging device to better visualize the imaged object, as taught by Halmann in [0051].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793

/JOSEPH M SANTOS RODRIGUEZ/               Primary Examiner, Art Unit 3793